DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,154,177 (herein, “’177”). Although the claims at issue are not identical, they are not patentably distinct from each other because
	Regarding claim 1 of instant application:

Claim 1 of instant application
Claim 1 of ‘177
A vision system comprising: 
a camera including an imager and processor arrangement, the processor arrangement including; 
A vision system comprising: a camera including an imager and processor arrangement, the processor arrangement including, 

(a) a pre-processor interconnected to the imager that receives, at a first frame rate, and pre-processes images from the imager, the pre-processor comprising at least one of an FPGA, ASIC, or a DSP, and
(b) a multi-core processor that receives pre-processed images from the pre- processor and performs vision system tasks thereon to generate results relative to information in the images.
(b) a multi-core processor that receives pre-processed images from the pre-processor and performs vision system tasks thereon to generate results relative to information in the images, wherein the first frame rate is higher than a second frame rate at which the multi-core processor receives images from the pre-processor, wherein the pre-processor in co-operation with the multi-core processor, based in part on the images, is constructed and arranged to determine relative speed of an imaged object.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘177. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘177 in that claim 1 of ‘177 contains all the . 

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,944,891 (herein, “’891”). Although the claims at issue are not identical, they are not patentably distinct from each other because
	Regarding claim 1 of instant application:

Claim 1 of instant application
Claim 1 of ‘891
A vision system comprising: 
a camera including an imager and processor arrangement, the processor arrangement including; 
A vision system comprising: 
a camera including an imager and processor arrangement, the processor arrangement including, 
(a) a pre-processor interconnected to the imager that receives, at a first frame rate, and pre-processes images from the imager; and 
(a) a pre-processor interconnected to the imager that receives, at a first frame rate, and pre-processes images of an object having a symbology code from the imager, and

(b) a multi-core processor that receives pre-processed images from the pre-processor, dynamically assigns one or more vision system tasks and one or more system operation tasks to be performed by one or more respective cores of the multi-core processor, and performs the one or more system operation tasks and performs the one or more vision system tasks on at least one of the images to generate results relative to information in the images.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘891. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘891 in that claim 1 of ‘891 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘891 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘891. That is, claim 1 of instant application is anticipated by claim 1 of ‘891. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being aniticipated by US 2010/0097444 by Lablans.

Regarding claim 1, a vision system (fig. 1) comprising: 
a camera (paragraph 0009 teaches a camera) including an imager (paragraph 0010 teaches an image sensor) and processor arrangement paragraph 0023 teaches a processor), the processor arrangement including; 
(a) a pre-processor interconnected to the imager that receives, at a first frame rate, and pre-processes images from the imager (in addition to discussion above, paragraph 0195, 0230, 0336 teaches a controller or a processor may be realized from discrete components); and 
(b) a multi-core processor that receives pre-processed images from the pre- processor and performs vision system tasks thereon to generate results relative to information in the images (in addition to discussion above, paragraph 0329 teaches multi-core processor for generating results relative to information).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484